Title: From George Washington to Marinus Willett, 2 February 1783
From: Washington, George
To: Willett, Marinus


                        
                            Dear Sir,
                            Newburgh Feby 2d 1783.
                        
                        Your letters of the 28th Ulto From Fort Renselaer, & 30th from Albany both came to My hand last Night.
                        One hundred and fifty Blankets (all that are in the Clothiers Store at this place)—and twenty five Axes are
                            now packing to be sent to you & the Qr Master Genl will endeavor, if possible, to have them at Albany on the 4th;
                            from whence you must take measures to get them to Fort Herkimer in time. If any of Olneys Men (on the Enterprise you are
                            going) should be in greater need than yours, they must be supplied out of this parcel, that the whole may be as
                            comfortable as it is in my power to make them.
                        I do not send Medicines, Bandages & Instruments because it would take some time to procure them,
                            & not a moment is to be lost in dispatching the Sleighs with the Blankets, that they may arrive in time.  And
                            because (tho’ I wish you not to be unprovided) it is to be remembered & I wish to impress it upon you—that if you
                            do not succeed by Surprise the attempt will be unwarrantable—The Wounds received in the former, more than probable, will
                            be trifling.
                        Every plausible deception should be used to mask the object of your Expedition to the latest moment. Your
                            movements afterwards should be quick—and pains must be taken to discover, by Tracts or otherwise, whether intelligence has
                            out gone you. If you should be so fully convinced of this, the further prosecution of the Enterprise would not only be
                            fruitless, but might prove injurious.
                        To an Officer of your care, attention & foresight, I shall not dwell upon circumspection &
                            caution. The consequences of a Surprize (not only to the party you command, but to your own Reputation) is too serious
                            & self-evident, to stand in need of illustration. A Vast deal depends upon having good Guides to Oswego—&
                            every thing, in a manner upon persons who can carry you without hesitation or difficulty, to the points of Attack when you
                            arrive there. How far a few Indians would be useful to you for the first purpose; and how far they are to be confided in;
                            you, from a better knowledge of them than I possess, must judge; & act accordingly.
                        Guides who are pressed in the Service must be well secured, lest they desert from you in a critical moment.
                        From having recourse to the Almanack I am led to Wish that the Night for the attack may not be delayed beyond
                            the 12th Inst.,; as I find that the setting of the Moon (even at that time) approaches so near day light that the
                            intervening space is short; & consequently must be very critical; as accidents unforeseen, & consequently
                            unprovided for, may embarrass your movements towards the works, and retard the Attack of them beyond the hour designed, to
                            the entire disappointment of the plan. Let me caution you therefore against being too exact in your allowance of time for
                            your last Movement—reflect that you can always waste time, but never recover it. Halts, or slow Marching, will accomplish
                            the first; but nothing can effect the latter—consequently, in such an Enterprise as yours want of time will be a certain
                            defeat.
                        Let your disposition be such, that in any circumstances your Retreat to your Sleighs, and afterwards with
                            them, may be secure.
                        If success should crown your endeavors, let your first object be to secure your Prisoners, whom you will
                            treat with lenity & kindness; suffering no Insult or abuse to be offered them with impunity. Your next object must
                            be to destroy the Works—the Vessels (if any should be found there)—and every thing else which cannot be brought away—Such
                            Works as cannot be consumed by Fire, not easily erazed by the labor of the Soldiers—Must be, if practicable, blown up—In a
                            Word they are to be effectually demolished; if it is with in the Compass of your power to do it.
                        Whatever is found in, or about the Works belonging to the Enemy, and is agreeable to the Rules &
                            Customs of War—humanity & generosity; shall be given to the Party as the reward of their Gallantry &
                            fatigue—to be distributed in proportion to their pay—the drivers of Sleighs, if Country men, should receive a part as an
                            extra encouragement for their Services.
                        Make me the earliest Report—if successful from the Scene of Action—at any rate on your return of your
                            progress, and the Issue of the Expedition. The Inclosed Letter will shew you what I have done respecting Spirits &
                            subsistence for your Officers—Seal it before the delivery, & make your own arrangements with the Contractor—I
                            begin to doubt the practicability of my being up—My Sentiments however you are possessed of, as well as all the Aid I can
                            give. Your own Judgment must govern where my Instructions are deficient. I heartily wish you honor & success, and
                            am Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    